     Case 3:17-cv-00674-MMD-CLB Document 67 Filed 09/21/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     HERIBERTO TORIBIO-RUIZ,                           Case No. 3:17-cv-00674-MMD-CLB

7                                   Plaintiffs,                       ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                               Defendants.

11

12          Following screening and summary judgment proceedings pro se Plaintiff Heriberto

13   Toribio-Ruiz has one claim for Eighth Amendment deliberate indifference to medical needs

14   under 42 U.S.C. § 1983 remaining for trial. (ECF No. 3 at 5-7; ECF Nos. 45, 57, 58.) Before

15   the Court is Plaintiff’s motion for appointment of counsel (“Motion”). (ECF No. 64.) For

16   reasons explained below, the Court will deny the Motion. 1

17          There is no constitutional right to appointed counsel in a § 1983 action. E.g., Rand

18   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), opinion reinstated in pertinent part, 154

19   F.3d 952, 954 n.1 (9th Cir. 1998) (en banc). The provision in 28 U.S.C. § 1915(e)(1),

20   however, gives a district court the discretion to request that an attorney represent an

21   indigent civil litigant. 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to

22   represent any person unable to afford counsel.”); see, e.g., Wilborn v. Escalderon, 789

23   F.2d 1328, 1331 (9th Cir. 1986). Yet, the statute does not give the court the authority to

24   compel an attorney to accept appointment, such that counsel remains free to decline the

25   request. See Mallard v. U.S. Dist. Court for S. Dist. of Iowa, 490 U.S. 296, 310 (1989).

26   Furthermore, while the decision to request counsel lies within the discretion of the district

27

28          1The   Court has also reviewed Defendant’s response (ECF No. 65).
     Case 3:17-cv-00674-MMD-CLB Document 67 Filed 09/21/20 Page 2 of 3


1    court, the court may exercise this discretion to request counsel only under “exceptional

2    circumstances.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of

3    exceptional circumstances requires an evaluation of both the likelihood of success on the

4    merits and [the plaintiff's ability to] articulate his claims pro se in light of the complexity of

5    the legal issues involved.” Id. (quoting Wilborn, 789 F.2d at 1331) (internal quotation marks

6    omitted).

7           Exceptional circumstances do not exist in this instance. Plaintiff has not

8    demonstrated a likelihood of success on the merits as there are genuine disputes of fact

9    as to whether Defendants violated Plaintiff’s Eighth Amendment rights. (ECF No. 57 at 6-

10   9; ECF No. 58.) Plaintiff only makes conclusory assertions that this case is complex

11   because “medical issues are complex.” (ECF No. 64 at 12.) To be sure, an appointment

12   of counsel is generally appropriate in Eighth Amendment cases alleging deliberate

13   indifference to serious medical needs where an incarcerated plaintiff is expected to find a

14   medical expert. See Clemons v. Hill, 743 F. App'x 885, 886 (9th Cir. 2018). 2 But the issue

15   in this case is deliberate indifference, which is not a complex question, nor will it require

16   expert assistance to understand. (See ECF No. 3 at 5-7; ECF No. 57 at 6-9.) Moreover,

17   even though Plaintiff contends that other inmates assisted him in submitting his medical

18   kites, drafting his Complaint, and submitting this Motion, he has demonstrated that he can

19   articulate his claims to the Court. (ECF Nos. 34, 35.) And while Plaintiff also argues that

20   he does not know how to conduct a trial and has no experience preparing jury instructions,

21   proposing voir dire, or drafting motions in limine (ECF No. 64 at 12), such lack of

22   experience is unexceptional compared to most prisoner civil rights cases. Because

23   Plaintiff has not demonstrated exceptional circumstances, the Court denies the Motion.

24   ///

25

26
            2The  Court finds Clemons persuasive and applies it here. Although not binding
27   precedent, unpublished decisions have persuasive value and may be relied on. See, e.g.,
     In re Ocwen Loan Servicing LLC Litigaton, No. 3:16-cv-200-MMD-WGC, 2019 WL
28   690353, at *2 (D. Nev. Feb. 19, 2019); see also Ninth Cir. R. 36-3 (“Unpublished Ninth
     Circuit decisions may be cited commencing with decisions issued in 2007.”).
                                               2
     Case 3:17-cv-00674-MMD-CLB Document 67 Filed 09/21/20 Page 3 of 3


1          It is therefore ordered that Plaintiff’s motion for appointment of counsel (ECF No.

2    64) is denied.

3          DATED THIS 21st day of September 2020.

4

5
                                             MIRANDA M. DU
6                                            CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
